UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
UNITED STATES OF AMERICA,

             - against -
                                                     MEMORANDUM AND ORDER
SEAN PETER, a/k/a “Huggie,” JASON
CAMPBELL, a/k/a “Holiday,” a/k/a “Fish,”               17 CR 054 (NRB)
and STEVEN SYDER,

                     Defendants.
-----------------------------------------X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       Defendants Sean Peter, Jason Campbell, and Steven Syder were

each convicted after a jury trial of all three counts included in

a   January    2017   indictment:   (1) conspiracy    to   distribute    and

possess with intent to distribute marijuana, in violation of 21

U.S.C. §§ 846 and 841(b)(1)(D); (2) murder through the use of a

firearm during and in relation to a narcotics conspiracy, in

violation of 18 U.S.C. § 924(j); and (3) possession of a firearm

that   was    discharged   during   and   in   relation    to   a   narcotics

conspiracy, in violation of 18 U.S.C. § 924(c)(1)(A)(iii).            Before

the Court are the defendants’ post-verdict motions, through which

each defendant seeks a judgment of acquittal (based on the alleged

insufficiency of the evidence), see Fed. R. Crim. P. 29, or

alternatively a new trial (based on alleged trial defects), see

Fed. R. Crim. P. 33.       This Memorandum and Order first addresses

the new trial motions and then addresses the acquittal motions.

For the reasons stated herein, all of the motions are denied.
                                     1
I.   Motions Under Federal Rule of Criminal Procedure 33

     Rule 33 vests a court with broad discretion to “grant a new

trial if the interest of justice so requires.”                   Fed. R. Crim. P.

33. But motions for such relief “are granted only in extraordinary

circumstances, where a court is left with a real concern that an

innocent   person     may   have    been       convicted.”     United    States   v.

Pauling,   256   F.   Supp.   3d    329,       334   (S.D.N.Y.   2017)    (internal

quotation marks and citations omitted), aff’d, 924 F.3d 649 (2d

Cir. 2019).      The defendants argue that the Court should harbor

concerns   as    to   their    innocence         because     several    occurrences

conspired to deprive them of a fair trial.                   See United States v.

Feng Ling Liu, No. 12-CR-934-01 RA, 2015 WL 4460898, at *15

(S.D.N.Y. July 20, 2015) (“[A] Rule 33 motion [requires a court

to] take a holistic account of all [of the] factors that [may have]

deprived a defendant of h[is] right to a fair trial.”), aff’d sub

nom. United States v. Bandrich, 636 F. App’x 65 (2d Cir. 2016).

     The Court has no doubt that the defendants in this case

received a fair trial and are therefore not entitled to the do-

over that they seek. Their arguments to the contrary are addressed

and rejected seriatim.

     A.    Summation

     The bulk of the defendants’ briefing concerns purportedly

improper statements made by the Government during its summation

(and rebuttal summation).          To warrant a new trial, “a prosecutor’s


                                           2
comments upon summation [or rebuttal] must [have] so infect[ed]

the trial with unfairness as to make the resulting conviction a

denial of due process.”       Unites States v. Coriaty, 300 F.3d 244,

255 (2d Cir. 2002) (internal quotation marks omitted).                    It is

therefore not enough for the defendants to demonstrate prejudice;

they must demonstrate “substantial prejudice.”               Id.   “Determining

the existence of substantial prejudice involves three factors: the

severity of the misconduct; the measures adopted to cure the

misconduct; and the certainty of conviction absent the improper

statements.”    United States v. Feliciano, 223 F.3d 102, 123 (2d

Cir. 2000) (alteration and internal quotation marks omitted).

     Most of the allegations of improper statements raised by the

defendants “are not worthy of lengthy discussion.”                 United States

v. Locascio, 6 F.3d 924, 946 (2d Cir. 1993).                  A few, however,

“merit[] some consideration.”      Id.

           1.   Statements Inviting Certain Inferences

     The defendants point to at least nine statements made by the

Government and argue that they lacked an adequate basis in the

record.    We limit our discussion to arguably their strongest

contentions and find even those lacking.

     For   example,   Peter   argues       that   it   was   improper   for   the

Government to state as follows:

     Was it just a coincidence that Sean Peter was driving
     around in the middle of the night in a black Lincoln
     SUV, just happened to come across [the eventual victim,
     Brian] Gray and [his friend Julian] Martinez trying to

                                       3
     rob [Peter’s] brother’s stash house?      Of course not.
     Why was Sean Peter there? Because he was on protection
     detail for the stash house, which had been robbed before,
     and he wanted to make sure it didn’t happen again.

Tr. 899-900.      While Peter is correct that the Government failed to

present direct evidence that he knew of the prior robberies of his

brother’s stash house, that knowledge could have readily been

inferred from the circumstantial evidence before the jury. Indeed,

the very fact that Peter responded to the sight of two individuals

walking in the direction of the stash house by confronting them

and shouting “Do y’all think I don’t know what the fuck y’all

doing?        If you think you’re going to rob my brother, you got

another thing coming to you,” suggested his awareness of the prior

robberies.       Tr. 526.      Coupled with the fact that Peter followed

those individuals before he confronted them and even circled around

the block after the confrontation to ensure that they had left --

resulting in yet another confrontation -- this evidence supported

the further inference that Peter was patrolling the block on the

night    in    question   in    order   to   discourage   or   impede   robbery

attempts.       While Peter was free to argue to the jury that his

presence on that block was merely a product of its proximity to

his home, the jury was free to see things the Government’s way.

See United States v. Bonventre, 646 F. App’x 73, 88 (2d Cir. 2016)

(“That defendants disagree with the strength of the government’s

inferences does not establish prosecutorial misconduct.”).



                                         4
      Campbell similarly argues that the Government mislead the

jury by stating that Ronald Bettis “saw . . . Campbell” and his

codefendants approaching the victims with guns, even though Bettis

had not actually fingered the three defendants as the specific

individuals he had seen.      Tr. 792.    But as the Government explained

to the jury, Bettis had described the individuals he had seen with

specificity,     and   his   descriptions     plainly    aligned    with   the

depictions of the defendants in numerous videos from the night of

the shooting 1 that were played for the jury at trial.                 Beyond

describing the individuals as “black,” “tall,” and “slim,” Bettis

had listed their precise clothing combinations: “Black shirt,

white pants.      Black shirt, black pants.          Black hoody and blue

jeans.”    Tr. 87.     Given the video evidence that the defendants

were dressed in clothing of that sort and together in the area

near Bettis’s home at the time in question, the inference suggested

by the Government -- that the defendants were the individuals

Bettis had seen from his window -- was entirely appropriate.

United States v. Hawkins, 125 F. App’x 364, 366 (2d Cir. 2005)

(finding no misconduct where the Government presented a fair “view

of the evidence, which the jury could accept or reject based on

its own judgment and knowledge of the entire record.”).




      1 Although the shooting at issue in this case technically occurred during

the early morning of October 2, 2012 -- shortly after 2:00 a.m. -- this
Memorandum and Order describes it passim, together with the key events that
immediately preceded it, as having occurred at night.
                                      5
      Finally,    Syder    claims    that   there     was   an    insufficient

evidentiary    basis   for   the    Government   to   argue      that   he   (and

presumably Campbell) bore responsibility for the black duffle bag

-- containing, inter alia, more than a pound of marijuana, a

digital scale, hundreds of Ziploc baggies, $3,674 in cash, three

different kinds of ammunition (including spent shell casings)

matching the types found at the scene of the fatal shooting of

Brian Gray, and a cellphone belonging to one of the victims of the

shooting -- that Peter carried from his home (where all three

defendants had been for roughly an hour after the shooting) into

the van that drove all three defendants to the hospital in Teaneck,

New Jersey, where Peter sought treatment for a gunshot wound.

Because the defendants did not object to the statements in question

at trial, they must establish that those statements “amounted to

a flagrant abuse.” 2      Coriaty, 300 F.3d at 255 (internal quotation

marks omitted).     In view of the “broad latitude [accorded to the

Government with regard to] the inferences it may reasonably suggest

to the jury during summation,” the defendants fall well short of

meeting this standard.        United States v. Edwards, 342 F.3d 168,

181 (2d Cir. 2003).



      2Syder identifies three statements through which the Government suggested
that the defendants were jointly responsible for the bag.           By way of
illustration, the most directly suggestive of these statements was: “You know
that the . . . bag belonged to all three of the defendants. . . . It’s
completely absurd to think that any of these defendants didn’t know about the
contents of that bag, or that the contents of the bag belonged to only one of
them.” Tr. 757-58.
                                      6
     The Government was clinical in its recitation of the evidence

that it suggested supported the inference that the defendants were

jointly responsible for the bag described above.          That evidence

sufficiently established, inter alia, that the defendants, who

earlier that night had together retrieved firearms that had been

stashed outside of Peter’s home and thereafter returned them to

that single location, emerged from Peter’s home in succession,

with Peter carrying the bag; that the bag, which was left open

such that the marijuana was visible and emitting a detectable odor,

was placed in the middle of the van in which all three defendants

rode, between the rear seats occupied by Peter and Syder; that the

bag contained a distribution (rather than personal-use) quantity

of marijuana, as well as three different kinds of ammunition --

consistent   with   the   defendants’    earlier   possession   of   three

different firearms -- matching the types found at the scene of an

earlier shooting to which overwhelming evidence tied all three

defendants; that when Peter left the van to enter the hospital,

Syder joined him, leaving Campbell in the van with the bag; and

that the defendants acted in lockstep throughout the entire night

in question -- from the highly organized moments preceding the

shooting, through its commission, up to the coordinated lies that

the defendants each told interrogating officers after they were

detained in Teaneck, New Jersey.        Coupled with the other evidence

cited by the Government -- discussed at greater length elsewhere

                                   7
in this Memorandum and Order -- tending to show (albeit to varying

degrees) the defendants’ individual and collective connection to

marijuana distribution and the drug-related origins of the dispute

that allegedly gave rise to the shooting, this evidence provided

the Government with a sufficient basis to ask the jury to deem all

three defendants responsible for the bag.

      In sum, none of the defendants’ challenges to the Government’s

statements    on   summation    or   rebuttal   on   the   ground   that   they

exceeded the scope of the record evidence advance the defendants’

new trial motions.

            2.     Statements Concerning the Timeline of Events

      The defendants challenge in several respects the Government’s

presentation -- both as spoken and as written on the PowerPoint

slides that the Government used during its summation -- of the

approximate times at which certain events depicted in surveillance

footage admitted into evidence actually occurred. 3                 All of the

challenges fail.


      3 The defendants necessarily devote a substantial portion of their
briefing to attacking the Government’s proffered timeline of the events depicted
in these videos.    That is because, viewing the evidence in the light most
favorable to the Government, the timeline (as reconstructed by the Government)
revealed the following damning sequence: Syder and Campbell watch the victims
leave a deli 30 minutes before the shooting, as Syder speaks with someone on
the phone; Syder and Campbell leave in the direction of Peter’s home; all three
defendants walk toward where the victims had been congregating prior to their
trip to the deli and where they in fact recongregated following that trip; the
defendants then approach Peter’s home minutes before the shooting and retrieve
from trash cans located there one firearm each; the defendants head off in a
direction that could have taken them to where the victims were congregating --
the eventual scene of the shooting -- wearing clothing consistent with the
description provided by a witness who saw three men approach the victims with


                                       8
      As   a   threshold   matter,    the   Court      summarily     rejects      the

defendants’ assertion that the Government “fabricated,” “altered,”

or   “manipulated”     trial    exhibits    by    presenting       the   videos   on

PowerPoint slides that also featured text stating the approximate

“real times” that the Government was proffering to the jury.                      As

the Government correctly notes, the “slides that played the video

exhibits admitted into evidence . . . clearly showed the original

timestamps     from   those    exhibits.”        ECF   No.   124    at   60.      The

Government’s proposed “real times” were depicted below the videos

on the slides.        It is commonplace for prosecutors to use in

summation slide decks that feature -- alongside reproductions of

trial exhibits -- text that similarly amounts to argument.                     See,

e.g., United States v. Nolan, No. 14 CR. 555 (GBD), 2015 WL

10792043, at *3 n.13 (S.D.N.Y. Aug. 11, 2015).               For the avoidance

of doubt, the Court specifically asked the Government in open court

to “clarify [for the jury] that the time stamp[s] at the bottom

[of the slides were] not on the original exhibit[s],” and the

Government so clarified.        Tr. 772.

      Turning to the defendants’ primary argument, the Government

neither obscured the fact that it had calculated the purported



guns drawn before opening fire; the defendants run from the scene of the shooting
in its immediate aftermath; the defendants return to Peter’s home moments later
and stash their three firearms back into the trash cans, before entering Peter’s
home; and finally, the defendants leave Peter’s home -- with a bag containing
the same three types of ammunition later found at the scene of the shooting --
and enter a van that thereafter takes them to a hospital where Peter seeks
treatment for a gunshot wound.
                                       9
real times itself based on inferences drawn from the record nor

exceeded the scope of the record in arriving at those inferences.

The Government clearly stated early in its presentation that it

would “go through exactly how the approximate time is calculated

and how you can calculate the approximate time yourself.”                 Tr. At

772.    The Government thereafter followed through.

       As the Government explained, the real times were rooted in

the    unrebutted    testimony    of   Detective   Thomas    Green,   who    had

participated in the collection of the surveillance footage.                  The

Government began by directing the jury’s attention to the fact

that a police car racing to the murder scene appeared on two of

the videos in evidence, which Detective Green testified had been

shot from cameras located roughly one block away from one another.

Recalling Detective Green’s testimony that the time reflected in

one of those videos (approximately 2:11:10 a.m. on October 2, 2012)

was    correct,     while   the   time    reflected   in    the   other    video

(approximately 2:13:30 p.m. on October 1, 2012) was incorrect, the

Government invited the jury to infer that the two videos were

actually only a few seconds apart.            This in turn permitted the

inference that the latter camera was off by approximately 11 hours

and 57 minutes -- consistent with Detective Green’s testimony that

the latter camera was “approximately 12 hours slow.”              Tr. 289.    A

similar analysis permitted the inference that a third video, which

also depicted the police car at an incorrect time (approximately


                                         10
3:14:09 p.m. on October 1, 2012), was off by approximately 10 hours

and 57 minutes -- consistent with Detective Green’s testimony that

the latter camera was “approximately 11 hours slow.”                  Tr. 289.

Based on the foregoing, the Government submitted that the jury

could determine the approximate actual time at which other events

depicted in the incorrectly-timestamped videos occurred by adding

either 11 hours and 57 minutes or 10 hours and 57 minutes as

appropriate.       Thus,   the     Government’s    calculations     were    both

methodically explained to the jury and plainly grounded in the

record evidence. 4

      This very foundation in the evidence presented at trial

renders meritless the defendants’ additional contention that they

were somehow deprived of notice that the Government would be

arguing   in   summation   that     the   events   depicted   in    the   videos

occurred at times that accorded with the Government’s theory of

the case.      Indeed, the timeline that the Government ultimately

advanced was consistent with the its pretrial disclosures, its

opening statement, its examination of witnesses -- including its

systematic     questioning    of    Detective      Green,   which    laid   the

groundwork for its calculations 5 -- and its statements at the Rule


      4 What’s more, the sequence of events revealed by using the real times

calculated by the Government is consistent with all of the evidence in the
record. See e.g., ECF No. 124 at 63-64.

      5 The Government’s questioning of Detective Green deliberately homed in
on which timestamps were correct, which timestamps were incorrect (and
approximately how incorrect they were), the relative positioning of the cameras


                                       11
29 argument that preceded the jury charge.             Having so telegraphed

its overall theory of the case, the Government was certainly not

required to take the additional step of providing the defendants

with notice of the specific inferences -- including the approximate

real times -- that it planned to suggest to the jury in summation.

      Nor   does     the   record    disclose   that    the   defendants      were

prejudiced in any event.          The defendants had every opportunity to

cross-examine Detective Green as to the location of the relevant

cameras, the accuracy vel non of certain timestamps, and how he

determined    with    such   specificity     that   particular    videos      were

approximately 11 or 12 hours slow. In fact, despite their supposed

surprise, the defendants did argue extensively in closing for an

alternative timeline to that offered by the Government, devoting

significant    attention     to     highlighting    purported    flaws   in    the

Government’s inferences and calculations.              See, e.g., Tr. at 875-

80.   The defendants cannot establish their entitlement to a new

trial by merely rehashing arguments reasonably rejected by the

jury. 6



that recorded the videos, and the location and timestamps of the videos that
captured the otherwise irrelevant police car.

      6 The jury reasonably rejected the defendants’ argument that the three-

minute window that separated the moments the Government claimed surveillance
footage showed the defendants retrieving firearms from outside Peter’s home and
then returning to Peter’s home to stash those firearms was too brief for the
defendants to have participated in the shooting. See Tr. at 879. The shooting
occurred only two blocks away from Peter’s home, and the jury was shown video
of the defendants sprinting away from the location of the shooting in the
direction of Peter’s home.


                                        12
            3.    Statement About the Law

      Campbell argues that the Government exceeded the bounds of

permissible argument by claiming with respect to the defendants’

possible motive for Brian Gray’s murder -- effectively an element

of the murder and firearm charges respectively contained in Counts

Two and Three of the indictment -- that “Defense counsel may want

you to think that it has to be one or the other.                  Personal or

drugs.    But that’s just wrong.        That’s not the facts, and that’s

not the law.”     Tr. 803.    In sustaining a defense objection to this

comment, the Court forcefully admonished the Government, “Please,

why don’t you leave the law to me.”           Tr. 803.

      The Court was (and remains) sensitive to this particular issue

because -- to a significant degree -- the defendants based their


      The jury also reasonably rejected the defendants’ argument that the
relevant videos actually showed the defendants stashing items during their first
trip to Peter’s home and retrieving items during their second trip. See, e.g.,
Tr. 877-78. The videos themselves were before the jury, which heard the two
sides’ conflicting interpretations -- as well as a host of circumstantial
evidence bearing on the plausibility of each -- and was free to arrive at the
conclusion that it did. That a police report characterized the videos in the
manner favored by the defendants is of no moment here: the report was included
in the § 3500 material for Detective Green, which means that the defendants had
the opportunity to make use of it and evidently declined to do so.
      Finally, the jury reasonably rejected the defendants’ argument that,
because multiple police cars responded to the murder scene on the night of the
shooting, the Government’s calculated real times -- based as they were on
multiple videos of what the Government asserted was the same police car -- were
unreliable. See Tr. at 876. Again, the jury viewed the videos and was free to
conclude that the same car was depicted in each -- a conclusion that cohered
with Detective Green’s testimony.     The defendants could have played for the
jury video that the Government had entered into evidence (and disclosed to the
defendants well in advance of trial) showing a police car and a police van
passing the relevant cameras approximately six seconds apart from one another
at timestamps different from those reflected in the videos relied on by the
Government. But there were sound strategic reasons for them to have instead
advanced their argument in the way that they did, and the fact that that argument
failed to persuade the jury is not a basis for granting the defendants a new
trial so that they might pursue a different approach.
                                       13
defense at trial (as they now base their post-trial motions) on

the theory that, even if they in fact murdered Brian Gray through

the use of a firearm, the evidence showed that they did so for

“personal” reasons unrelated to any narcotics conspiracy.   But the

Court is satisfied that its admonition, colored by the tone with

which it was delivered, was sufficiently curative of any prejudice

in view of the Government’s concession to the jury at numerous

points in its summation -- reiterated in clear instructions from

the Court throughout trial -- that the Court would be the final

arbiter of the law.

     Fortunately, the call need not be a close one: even ignoring

these curative (and prophylactic) measures, the defendants cannot

establish that the Government’s comment regarding the applicable

law -- although not directly accompanied by any disclaimer as to

the Government’s lack of authority on the matter -- resulted in

prejudice.   That is because the Government’s characterization of

the law was correct, see Thomas v. United States, No. 04-CR-801

(PKC), 2018 WL 4006785, at *2 (S.D.N.Y. Mar. 9, 2018) (“Even if

there was an additional personal motivation for the murders, ‘the

government need only prove beyond a reasonable doubt that one

motive for the killing . . . was related to the drug conspiracy.’”

(alteration and emphasis in original) (quoting United States v.

Desinor, 525 F.3d 193, 202 (2d Cir. 2008))); accord United States

v. Nina, 734 F. App’x 27, 32 (2d Cir. 2018), and not inconsistent


                               14
with the Court’s own jury instructions, which the defendants did

not and do not challenge.

             4.   Statement About What Was Not Disputed

     The      defendants   take   issue   with   the      Government’s

representation to the jury that there was “no dispute that Sean

Peter and two other men murdered Brian Gray.”      Tr. 746.    In its

briefing papers, the Government adheres to its position, first

expressed at sidebar following a defense objection, that this

statement was adequately grounded in the following admission made

by Peter during his opening statement, see United States v. McKeon,

738 F.2d 26, 30 (2d Cir. 1984) (“[T]he binding effect of an opening

statement within the four corners of a single trial [is] well

established.”):

     Sean’s friend[s] saw several members of [Brian Gray’s]
     gang just a few blocks from Sean’s home. They alerted
     him, and he and two friends confronted the gang on Barker
     Avenue[;] a shootout ensued. . . . Sean Peter was shot
     in his right forearm with the bullet going in one side
     and coming out the other. Brian Gray was also shot in
     the arm with a bullet going in one side and out the other
     but it then went in his chest, where it caused his death.
     . . . Sean and his friends then hurried back to Sean’s
     house. They got rid of the guns.

Tr. 51-52.

     While Peter’s opening statement certainly adopted several

aspects of the Government’s theory of the case, the Court agrees

with the defendants that the Government’s characterization of that

statement risked leaving the jury with the mistaken impression

that the defendants had pleaded guilty to the crime charged in

                                  15
Count Two, when they had in fact pleaded not guilty to the entire

indictment.      That risk of prejudice, however, was adequately

mitigated by the curative measures both taken and ordered by the

Court, which were directly addressed to the concerns raised in the

instant motions.

      In sustaining the defendants’ objection at trial, the Court

stated the following in the presence of the jury (with some vigor

not fully reflected in the transcript): “Excuse Me. Hold on. . . .

I don’t think that they’ve pled guilty to that.             I think they pled

not guilty to the entire indictment.”            Tr. 746.     After the Court

then admonished the Government at sidebar to “clean it up,” the

Government resumed its summation by stating “I want to make one

thing clear before we go forward.           The defendants here have pled

not   guilty.     The   burden   of    proving    their     guilt   is   on   the

government.     We welcome that burden.        And it’s our duty to prove

to you that each of the defendants is guilty of the crimes charged

beyond a reasonable doubt.”           Tr. 750-51.         Thus, “despite the

Government’s somewhat infelicitous phrasing, the Government and

the Court made clear to the jury . . . that the Government had the

burden of proof, including on the specific facts the Government

suggested were not in dispute.”        United States v. Rosario, No. 09-

CR-415-2 VEC, 2015 WL 518217, at *8 (S.D.N.Y. Feb. 9, 2015).

      Nor did the Government’s statement create (or enhance an

existing)   Bruton   problem     as   to   Campbell   and    Syder.      As   the


                                      16
defendants correctly note, Bruton v. United States stands for the

proposition that the prejudice occasioned by the admission of a

codefendant’s         unconfronted        confession        cannot    be       cured     by

instructing the jury to consider the confession as to only the

confessing defendant.             See 391 U.S. 123 (1968).                But here, the

curative measures were effective because they did not seek to

unring the bell of an actual confession; rather, they clearly noted

for   the     jury    that   no    such   confession        had   been     made,       while

reiterating the placement (on the Government) and weight (beyond

a reasonable doubt) of the applicable burden of proof as to all

three defendants for all charges.

        Finally, it bears noting that, while closer calls existed as

to other dispositive elements of the murder charge in Count Two

(such    as   the     defendants’       membership     vel    non    in    a   marijuana

conspiracy      and   motive,      if   any,    for   the    murder),      for    reasons

thoroughly explained elsewhere in this Memorandum and Order, the

evidence that all three defendants in fact participated in the

murder of Brian Gray was unusually overwhelming.                      Therefore, the

excerpted      portion       of    Peter’s      opening       statement          and     the

Government’s characterization thereof (as cured) can hardly be

said to have substantially prejudiced any of the defendants.

        B.    Brady Violations

        Peter argues that on two occasions the Government improperly

withheld      Brady    material     related     to    Government     witness       Julian


                                           17
Martinez. To establish a Brady violation and therefore entitlement

to a new trial, “a defendant must show that: (1) the Government,

either willfully or inadvertently, suppressed evidence; (2) the

evidence at issue is favorable to the defendant; and (3) the

failure to disclose this evidence resulted in prejudice.”        United

States v. Coppa, 267 F.3d 132, 140 (2d Cir. 2001).         Peter cannot

make this showing.

     First, Peter asserts that the Government’s disclosure of

Martinez’s grand jury testimony -- which he claims contained

exculpatory evidence -- was so belated as to give rise to a Brady

violation.   Peter focuses in particular on Martinez’s testimony

regarding his attempt to shoot Peter after Peter confronted him

during his attempt to rob Peter’s brother’s stash house; Peter

characterizes this testimony as “direct evidence” in support of

his defense theory that his motive for shooting Brian Gray -- who

had attempted to rob the stash house along with Martinez -- was

personal in nature rather than related to any drug crime, as

required by the relevant statutory provisions.    ECF No. 112 at 22.

This argument fails easily.

     “[A]s long as a defendant possesses Brady evidence in time

for its effective use, the government has not [committed a Brady

violation] simply because it did not produce the evidence sooner.”

Coppa, 267 F.3d at 144.   There is no question that the Government’s

disclosure   of   Martinez’s   grand   jury   testimony,    which   the


                                 18
Government represents (without dispute) occurred five days prior

to trial, 7 permitted its effective use; nor is there any reason to

believe that an earlier disclosure would have made its use more

effective.    Peter introduced his purported personal motivation for

the   shooting   during    his   opening   statement    and   made   it   the

centerpiece of his closing argument.          Crucially, Peter also made

effective use of the grand jury testimony at issue during his

cross-examination of Martinez.          Through this cross-examination,

the jury was made well aware of the events that transpired after

Peter confronted Martinez in the vicinity of his brother’s stash

house; Martinez freely admitted to having attempted to kill Peter

by shooting him at close range.       And what’s more, Peter can hardly

argue that his own motivation for the shooting (and the facts

giving rise to that motivation) were unknown to him such that he

could not have introduced them through cross-examination even

without Martinez’s grand jury testimony.            See United States v.

Payne, 63 F.3d 1200, 1208 (2d Cir. 1995) (“[E]vidence is not

considered to have been suppressed within the meaning of the Brady

doctrine if the defendant or his attorney either knew, or should

have known, of the essential facts permitting him to take advantage




      7 The Government also disclosed in its motions in limine filed more than

a month before trial that an individual -- albeit an unnamed individual -- who
had attempted to rob Peter’s brother’s stash house along with Brian Gray had
attempted to shoot Peter during the confrontation that ensued.
                                     19
of   that   evidence.”    (alteration       and   internal    quotation    marks

omitted)).     Accordingly, there is no Brady violation to speak of.

      The same result obtains with regard to Peter’s claim that the

Government intentionally concealed Martinez’s criminal history,

thereby depriving Peter of the ability to adequately impeach

Martinez.      This argument stems from the fact that, in its motions

in limine, the Government erroneously referred to Martinez as

“Victim-3” (even though Martinez was not one of the victims of the

shooting) and mentioned only the prior bad acts of Victim-3 that

the Government sought to preclude, resulting in the omission of

his conviction for armed robbery.                 Peter is correct that in

referring to Martinez as a victim, the Government was, at best,

negligent -- a fact that the Government has since acknowledged,

both at sidebar and again in its briefing papers -- and that the

mislabeling     could    have   inhibited     Peter’s      ability   to   “timely

investigate the background of Martinez.”                   ECF No. 112 at 24.

However, Peter cannot establish that he was actually prejudiced by

either   the    mislabeling     or   the   omission   of    the   armed   robbery

conviction.

      As the Government points out, the Government’s motions in

limine made clear that “[t]he Government expect[ed] Victim-3 to

testify regarding . . . his participation in or about September

2012 with [Brian] Gray in an attempted robbery of a marijuana stash

house used by . . . defendant Sean Peter’s brother, during which

                                       20
the   defendant        thwarted    the       attempted     robbery     and    confronted

Victim-3 and Gray.           Victim-3 responded by trying to shoot Peter

. . . .”     ECF No. 66 at 26.               Peter thus had the same notice of

Martinez’s identity that he would have had if Martinez had been

more appropriately referred to as merely a “Confidential Witness,”

rather     than    a     victim.       And    as    to    Martinez’s    armed      robbery

conviction, the Government represents (again without dispute) that

it “produced an unredacted copy of Martinez’s rap sheet to defense

counsel on November 19, 2018, two weeks prior to trial, which

disclosed all of his criminal history.”                     ECF No. 124 at 73 n.11.

Indeed, Peter was permitted to (and did) impeach Martinez on the

basis of the armed robbery conviction, and he fails to articulate

how any further impeachment of Martinez could have altered the

“outcome of the trial.”            See Coppa, 267 F.3d at 144.               In full view

of the jury, Martinez: (1) acknowledged his attempts to rob Peter’s

brother and to shoot Peter for stopping him; (2) was rude and

dismissive        when    spoken    to    by       both   counsel    and     the   Court;

(3) taunted and insulted Peter directly through the use of an

expletive; and (4) had several of his prior bad acts laid bare.

What more Peter could have asked for is unclear.                           A showing of

prejudice is therefore entirely lacking.

      C.     Erroneous Admission of Evidence

      Campbell         argues   that     his       2012    conviction      for     selling

marijuana    should       not   have     been      admitted   into     evidence.       The


                                              21
conviction was admitted as direct evidence of the charged marijuana

conspiracy.    See United States v. Lyle, 919 F.3d 716, 736 (2d Cir.

2019) (“Evidence of [prior] criminal activity is [admissible as

direct evidence of the charged offense] if it arose out of the

same transaction or series of transactions as the charged offense,

if it is inextricably intertwined with the evidence regarding the

charged offense, or if it is necessary to complete the story of

the crime on trial.” (alteration and internal quotation marks

omitted)). Campbell bases his challenge on yet another regrettable

misstatement by the Government.

     By way of background, in multiple filings related to its

motions   in    limine,   the    Government    sought   the   admission   of

Campbell’s conviction as a prior bad act reflecting knowledge,

intent, plan, opportunity, or absence of mistake under Federal

Rule of Evidence 404(b).         That argument was -- candidly speaking

-- unpersuasive.    But in a letter filed a week prior to trial, the

Government     stated   that    “new   information   developed   since    the

Government’s     [previous      filing]”    supported   the   admission   of

Campbell’s conviction as direct evidence.            ECF No. 80 at 1.     In

particular, the Government represented as to the events underlying

that conviction, which occurred during the time period of the

charged conspiracy, that Campbell had been arrested because he had

“sold marijuana to an undercover law enforcement officer in front

of 3233 Olinville Avenue” -- the location of the stash house


                                       22
maintained by Peter’s brother, an alleged unindicted coconspirator

who     was     himself     arrested        contemporaneously            for    possessing

marijuana in front of the stash house.                       Id. at 2.         In light of

these       representations,        which     Campbell       did    not     contest,    the

evidence was admitted without objection.

       Campbell       now   argues      that       the   evidence        was   erroneously

admitted because, while he was in fact arrested in front of the

stash house (along with Peter’s brother), the marijuana sale for

which he was arrested actually occurred approximately 300 feet

down    the     block     from    the    stash      house.         The    Government    has

acknowledged that its letter misstated these facts but submits

that the misstatement was immaterial.                    The Court agrees.

       Putting aside the possibility that Campbell’s challenge has

been waived because the evidence of his conviction was read into

the record pursuant to a joint stipulation that stated the facts

correctly, see Tr. at 631 (“Jason Campbell, the defendant, was

arrested on February 3, 2012, outside 3233 Olinville Avenue in the

Bronx, New York, after selling marijuana to an undercover officer

at the northeast corner of Burke Avenue and Olinville Avenue

. . . .”), the fact that the sale did not occur directly in front

of    the     stash   house      does   not    undermine      the    admission     of   the

conviction as direct evidence of the charged marijuana conspiracy.

It is undisputed that, during the time period of the charged

conspiracy, Campbell sold marijuana roughly 300 feet from Peter’s


                                              23
brother’s   stash    house    before   walking      to    the       stash   house   and

standing there with Peter’s brother until they were arrested

together    for     selling    marijuana      and        possessing         marijuana,

respectively. No more of a predicate was needed. The Government’s

misstatement thus had no bearing on the admissibility of the

evidence, and Campbell’s challenge is consequently unavailing.

     D.     Remaining Challenges and Cumulative Effect

     The Court has considered the defendants’ remaining challenges

-- including Campbell’s claim that he was improperly denied a

severance in view of “the quantum and character of [the] evidence

against his co-defendants . . . [and] the paucity of [the] evidence

against him,” ECF No. 119 at 31, which founders on grounds typical

for such a claim, see, e.g., United States v. Lopez, No. 16 CR.

643(NRB), 2017 WL 4082474, at *1 (S.D.N.Y. Aug. 29, 2017) -- and

determined that each lacks merit.           The Court has likewise assessed

the cumulative effect of all of the occurrences challenged in the

defendants’ papers and determined that they did not combine to

deprive the defendants of a fair trial.

                     *                 *                        *

     Accordingly, and in view of the “competent, satisfactory and

sufficient evidence” presented in support of the defendants’ guilt

(discussed further infra), the Court is satisfied that no “manifest

injustice” would result from letting the jury’s verdict stand.

United States v. Ferguson, 246 F.3d 129, 134 (2d Cir. 2001)


                                       24
(internal quotation marks omitted).                  A new trial is therefore not

warranted on this record.

II.   Motions Under Federal Rule of Criminal Procedure 29

      A defendant seeking a judgment of acquittal under Rule 29

based      upon    the    sufficiency      of    the    evidence    underlying       his

conviction bears a “heavy burden.”                   United States v. Autori, 212

F.3d 105, 114 (2d Cir. 2000).                    “A successful Rule 29 motion

requires     a    showing    by   the   defendant,       considering     all    of   the

evidence, direct and circumstantial, . . . [viewed] in the light

most favorable to the government, crediting every inference that

could have been drawn in the government’s favor, and deferring to

the jury’s assessment of witness credibility and its assessment of

the weight of the evidence,” that “no rational trier of fact could

have found the defendant guilty.”                Pauling, 256 F. Supp. 3d at 334

(internal quotation marks and citations omitted).                   “[D]eference to

the jury’s findings is especially important” in conspiracy cases

such as this, “because a conspiracy by its very nature is a

secretive operation, and it is a rare case where all aspects of a

conspiracy can be laid bare in court.”                   United States v. Coplan,

703 F.3d 46, 62 (2d Cir. 2012) (quoting United States v. Rojas,

617 F.3d 669, 674 (2d Cir. 2010)).

      As    the    preceding      section       of   this   Memorandum    and    Order

previewed,        the    issues   fairly    disputed        in   this   case   are    –-




                                           25
considering the severity of the charged offenses -- relatively

narrow.

     In    short,    overwhelming          evidence       supported      the    jury’s

conclusion that all three defendants murdered or aided and abetted

the murder of Brian Gray through the use of a firearm.                           While

defense counsel dutifully quarrel with that conclusion in their

post-trial briefing, they appropriately focus their sufficiency

challenges on the closer questions of (1) whether the defendants

were guilty of participating in the marijuana conspiracy charged

in Count One -- a necessary predicate to the murder and firearms

crimes    charged    in    Counts    Two        and    Three,    respectively;    and

(2) whether,    even      if   so,   the    murder      and     concomitant    firearm

discharge were sufficiently connected to the predicate conspiracy

for the defendants to actually be guilty of the crimes charged in

Counts Two and Three, which together criminalize murder by means

of a firearm so long as it was committed during and in relation to

a drug crime.

     This Memorandum and Order proceeds by first surveying the

evidence   that     plainly     permitted        the    jury     to   find   beyond   a

reasonable doubt that the defendants committed the firearm murder.

It then explains that the evidence was likewise sufficient to

support the jury’s findings as to the twin -- and at times

overlapping    --   issues     of    the    defendants’         participation    in   a

marijuana conspiracy and the connection between that conspiracy

                                           26
and the fatal shooting.         The evidence is recounted in accordance

with the governing legal standards outlined above.

       A.    The Firearm Murder of Brian Gray

       It was well known in the Bronx neighborhood in which the

events underlying this case took place that Sean Peter’s brother

Shane (hereinafter “Streets”) was a marijuana dealer.               See, e.g.,

Tr. at 511 (testimony from an individual -- who said he purchased

marijuana from Streets three or four times a week -- that “[m]ost

of   the    people   in    [the]   neighborhood”    bought   marijuana    from

Streets).     Streets sold various quantities of marijuana, ranging

from   personal-use       quantities   (such   as   grams)   to   distribution

quantities (such as pounds), out of a ground-floor apartment at

3233 Olinville Avenue (hereinafter “the stash house”); customers

would knock on the door of the stash house or else show up at the

gate out front and proceed to purchase their marijuana.               The stash

house thus functioned as the home base of a marijuana-distribution

operation rather than as a location at which anyone actually

resided.     See Tr. at 447 (testimony from an individual who lived

in the apartment directly above the stash house, who knew Streets

for “about two years,” and who purchased marijuana from Streets

out of the stash house for about one year, that he did not “know

where Streets lived” and that the stash house was “an empty

apartment” where “a lot of people [would] loiter”).               Streets would

also sell marijuana at other locations, including inside a local


                                       27
corner store that people in the neighborhood knew to be a “weed

spot” -- that is, a place where they could go to purchase marijuana

-- and other places in the neighborhood where customers would ask

to meet him, sometimes arranging those meetings over the phone.

Tr. at 461.

     In or around the middle of September 2012, Brian Gray and

Julian Martinez, two of Streets’s customers, attempted to rob the

stash house of marijuana and marijuana proceeds.              Their plan was

to enter the stash house and have one of them “watch [Streets]

while the other one went through and got whatever it was [they

could] get.”       Tr. at 516.        The plan was developed after Gray

received a tip that others had “done it before” and that “it would

be easy.”      Tr. at 515.       Armed with guns, Gray and Martinez

approached the stash house shortly after 2:00 a.m., but soon

realized    that   a   vehicle   --    which   they    believed    to   be   law

enforcement -- was following them.          In response, they walked past

the stash house and circled around the block.               As they walked,

Gray discarded his gun.

     When   Gray    and   Martinez    approached      Olinville   Avenue     once

again, the vehicle -- which had been following them all along and

was in fact being driven by Peter -- pulled up alongside Gray.                At

that point, Peter lowered his window and screamed at Gray: “Do

y’all think I don’t know what the fuck y’all doing?               If you think

you’re going to rob my brother, you got another thing coming to


                                       28
you.”     Tr. at 526.       Thereafter, Peter sped off, and Gray and

Martinez backtracked so that Gray could retrieve his discarded

gun.    But Peter soon returned, this time pulling up alongside

Martinez, lowering his window and saying: “Did you just hear what

I said to your man? If you think you’re going to rob my brother,

you got another thing coming.”              Tr. 530.   Martinez responded by

pulling out his gun and attempting to shoot Peter at close range;

Martinez pointed the gun directly at Peter and pulled the trigger

two or three times, but the gun malfunctioned and failed to go

off.    Peter sped off once more and Gray and Martinez left on foot.

       Roughly two weeks later, on October 2, 2012, Brian Gray was

shot to death outside of 3309 Barker Avenue -- one avenue west and

roughly half a block north of the stash house -- where he and three

friends had been hanging out on and around a stoop.              Two of those

friends    sustained     non-fatal     bullet    wounds   in   the   shooting;

Martinez    was    not   among   the    friends    with   Gray   that   night.

Surveillance      footage   taken    from    commercial   establishments   and

residences in the area, along with the testimony of an eye witness

named Ronald Bettis, paint a fairly clear picture of the events

that surrounded the shooting. 8             That picture is damning to the

defendants, and it is best understood with reference to the map




      8 For reasons explained supra, the inferences requested by the Government

concerning the timing of the events depicted in the surveillance videos were
reasonably accepted by the jury, and they are thus incorporated into this
recounting of the evidence.
                                       29
admitted   into   evidence   as   Government   Exhibit   576,   which   is

reproduced in black and white below.




                                    30
        The narrative begins in a deli on the west side of White

Plains Road, just north of Burke Avenue.               Gray and his friends

(collectively, “the victims”) are seen on surveillance footage

arriving roughly 30 minutes prior to the shooting; they had been

drinking and smoking on and around the Barker Avenue stoop (located

just a few feet north of Rosewood Street) that would later become

the murder scene, and they had come to the deli to purchase

additional supplies before returning to the stoop.              As the victims

exit the deli and head north toward Rosewood Street en route to

Barker Avenue, surveillance footage shows Syder waiting outside

without alerting the victims to his presence; Syder continues to

speak to someone on his cellphone as Campbell arrives on the scene

and briefly speaks to one of the victims before leaving with Syder

in the direction of Burke Avenue, toward Peter’s Lester Street

home.    The Government’s theory that Syder and Campbell stalked the

victims to learn (perhaps) where they had been and (at least) where

they would be headed -- and informed Peter of the same via phone

call before leaving to meet up with him -- finds ample support in

that vignette when it is viewed together with the events that

ensued.

        Surveillance footage next picks up on Rosewood Street.          Syder

and Campbell, joined now by Peter, are seen walking west towards

Barker Avenue roughly 15 minutes behind the victims in what --

viewed    in   context   --   has   the    trappings   of   a   reconnoitering

                                      31
expedition designed to ferret out the victims’ precise location

near    the   intersection   of   Rosewood   Street   and   Barker   Avenue.

Minutes later, the defendants are seen on video approaching Peter’s

Lester Street home, located two blocks south of Rosewood Street

between Barker Avenue and Olinville Avenue; but rather than enter

the home, the defendants take turns reaching into the two trash

cans located on the sidewalk and retrieve from them one firearm

each.    Armed with those firearms, the defendants depart Peter’s

home and head back toward Barker Avenue -- roughly three minutes

before the shooting.

       The defendants’ travels are thereafter recorded in the memory

of Ronald Bettis, who watched events unfold from the bay window of

his home at 3301 Barker Avenue, situated exactly on the northwest

corner of Barker Avenue and Rosewood Street -- mere feet south of

where the shooting occurred outside of 3309 Barker Avenue.               At

trial, Bettis described witnessing (1) the three defendants -- at

least two of whom were holding guns -- approach the northeast

corner of Barker Avenue and Rosewood Street; (2) one of them report

to the other two “that’s him, that’s him,” Tr. at 92; (3) Syder

run north up Barker Avenue past Bettis’s home and open fire in the

direction of the victims; (4) the other two defendants follow

behind him, with at least one of them opening fire; and (5) all

three defendants thereafter flee south down Barker Avenue.            Bettis

is one of several individuals to have responded to the sound of

                                     32
gunshots by calling the police, who arrived on the scene minutes

later to find the victims -- including the fatally-wounded Gray

-- just up the block from Bettis’s home.

     Additional surveillance footage helps to complete the story.

Video recorded on Barker Avenue shows the defendants sprint south

toward Lester Street, away from the scene of the shooting in its

immediate aftermath.   And video recorded on Lester Street shows

them return to Peter’s home moments later -- just over three

minutes after they departed -- where Campbell proceeds to stash

the firearms back into the trash cans from which they had earlier

been retrieved.   All three defendants then enter Peter’s home,

where they remain for more than an hour, at which time they walk

from Peter’s home into a van being driven by a fourth individual,

Larice Robinson, who the defendants had asked to drive them to a

hospital in New Jersey so that Peter could seek treatment for a

gunshot wound he had sustained to his arm; Peter carries a black

canvas duffle bag from his home into the van, and the van leaves

Lester Street carrying all three defendants.

     While surveillance footage later shows the van arrive at the

Holy Name Hospital in Teaneck, New Jersey, which Peter and Syder

enter, the remainder of the story can be summarized based on

evidence obtained by the police officers who responded to the

hospital’s report of a gunshot victim. All three defendants, whose

ensuing   video-recorded   interrogations   were   played   at   trial,

                                 33
provided     coordinated     false     exculpatory          statements       to   law

enforcement, claiming, inter alia, that Peter had been shot at a

party in Paterson, New Jersey.              Additionally, law enforcement

seized the black duffle bag from the van and found it to contain

-- along with other contraband described earlier in this Memorandum

and Order -- three different kinds of ammunition (including spent

shell casings) matching the types found at the scene of the fatal

shooting of Brian Gray as well as a cellphone belonging to one of

the other shooting victims.

      Given this demonstrated sequence of events, it cannot be

seriously disputed that sufficient evidence supported the jury’s

conclusion -- beyond a reasonable doubt -- that each defendant

either murdered or aided and abetted the murder of Brian Gray

through the use of a firearm.

      B.    The Marijuana        Conspiracy    and    its     Connection     to    the
            Murder

      Notwithstanding      the   foregoing,     the    defendants         argue   that

there was insufficient evidence to actually convict them under the

provisions charged in Counts Two and Three -- 18 U.S.C. § 924(j)

and   18   U.S.C.   § 924(c)(1)(A)(iii),        respectively         --   which    (as

relevant here) collectively impose federal criminal liability on

individuals who commit or aid and abet a murder by means of a

discharged firearm during and in relation to a drug trafficking

crime.      The   defendants     maintain     that    there    was    insufficient

evidence to support a finding that they committed a predicate drug
                                       34
trafficking crime (namely, the marijuana conspiracy charged in

Count One) -- requiring the vacatur of their convictions under

Counts Two and Three in addition to Count One -- and that, even if

their convictions for the marijuana conspiracy charged in Count

One were to stand, their convictions under Counts Two and Three

would nonetheless fall for the independent reason that there was

insufficient evidence to support a finding that the murder was

committed during and in relation to that conspiracy. Both of these

arguments fail as to all three defendants.

     That said, while a reasonable jury could have found all three

defendants   guilty    as   charged   beyond   a   reasonable   doubt,     the

evidence against each defendant was not equal.          In particular, the

strength of the evidence against each defendant varied based

primarily on the extent to which it concerned events that predated

October 2, 2012 -- the date of the murder.

     Considerable pre-murder evidence supported the jury’s finding

that Sean Peter conspired with at least one other individual --

namely, his brother Streets -- to distribute or possess with intent

to distribute marijuana, making him guilty of Count One.                 That

evidence unquestionably established the existence of Streets’s

marijuana-distribution operation, and it sufficiently demonstrated

Peter’s knowing involvement therein.       See United States v. Hunte,

196 F.3d 687, 691 (7th Cir. 1999) (“[A] jury may consider [a

defendant’s]   overt    acts   in   furtherance    of   [a]   conspiracy    as


                                      35
circumstantial evidence establishing [his] knowing participation

in [that] conspiracy.” (internal quotation marks omitted)).

     Notably, Peter participated in the conspiracy by, inter alia,

effectuating marijuana sales. Robinson testified that if he needed

to find Streets to arrange a marijuana sale, he would call Peter;

Peter would then either connect Robinson with Streets or personally

sell marijuana to Robinson.     While “merely help[ing] a willing

buyer find a willing seller . . . is, without more, insufficient

to establish a conspiratorial agreement, . . . criminal liability

may attach” solely on that basis “when a defendant steers buyers

to [a] seller[] as part of a continuing business arrangement, or

is otherwise the conduit for the transaction.”       United States v.

Ulbricht, 31 F. Supp. 3d 540, 560 n.11 (S.D.N.Y. 2014) (internal

quotation marks and citations omitted).          Here, because Peter

personally made sales of marijuana and took other measures to

further the conspiracy (discussed in depth infra), his conviction

need not rest solely on his facilitation of transactions for

Streets; nonetheless, his actions in that regard are, at a minimum,

highly probative of his membership in the conspiracy.           Indeed,

Peter’s   very   willingness   to    direct   customers   to   Streets,

notwithstanding that he was himself a marijuana dealer -- as

evidenced by his own sales to Robinson as well as by the contents

of the bag that he carried on the night of the murder, also

discussed in depth infra -- indicates the brothers’ conspiratorial


                                    36
affiliation.      Put simply, a reasonable jury could have certainly

inferred   from    those      facts    that   Peter   and   his    brother   were

coconspirators,      rather     than    independent     competitors     in     the

marijuana trade.     Further supporting that inference was Robinson’s

testimony that he purchased marijuana from Streets and Peter for

“[m]aybe a year,” and that he made purchases from both individuals

inside the same corner store.           Tr. at 460.

     Peter also took other measures to further the conspiracy.

See United States v. Burgos, 94 F.3d 849, 859 (4th Cir. 1996) (“[A]

variety of conduct, apart from selling narcotics, can constitute

participation      in     a    conspiracy      sufficient     to     sustain     a

conviction.”).     Specifically, for reasons explained supra, Peter’s

actions on the night that he confronted Gray and Martinez as they

were preparing to rob the stash house could have readily been

construed by a reasonable jury as evidence of his work as security

detail or “protective muscle” for the conspiracy.             Ulbricht, 31 F.

Supp. 3d at 561.        On that night, Peter demonstrated his knowledge

of the marijuana-distribution operation and prior robberies of its

home base; drove a vehicle -- late at night -- on the block of

that home base; followed individuals walking in the vicinity of

that home base as they continued past it for several blocks;

confronted   those      individuals     and   threatened    reprisal    if   they

attempted to rob the marijuana-distribution operation; continued

his patrol by circling around the block and returning; and -- upon


                                        37
discovering that the individuals had remained in the area --

confronted them a second time with an additional threat.                     Because

“[p]rotecting        . . .     a     narcotics         conspiracy     furthers      the

conspiracy’s goal as much as selling narcotics does,” the evidence

that Peter took these actions -- combined with the evidence of his

role in actual marijuana sales -- provided sufficient evidence of

his guilt to sustain his conviction on Count One, even ignoring

the   additional           incriminating        actions     that     he   (and      his

codefendants) demonstrably took in furtherance of the conspiracy

on the night of the murder.            United States v. Arrington, No. 15-

CR-33-A, 2017 WL 6497625, at *9 (W.D.N.Y. Dec. 19, 2017).

      While the pre-murder evidence of Jason Campbell’s membership

in the same marijuana conspiracy was somewhat less extensive, it

was nonetheless sufficient on its own to support his Count One

conviction.

      The primary pre-murder evidence against Campbell stemmed from

his conviction for criminal sale of marijuana in the fourth degree,

which was admitted at trial pursuant to a stipulation between

Campbell      and    the    Government.          The     events     underlying     that

conviction, which occurred on February 3, 2012 -- within the time

period   of    the   charged       conspiracy     and    only   months    before    the

September 2012 attempted robbery of the stash house by Gray and

Martinez -- are incriminating.              As detailed supra, Campbell sold

marijuana to an undercover officer half a block away from Streets’s


                                           38
3233 Olinville Avenue stash house; when the authorities returned

to arrest him a short while later, they found him standing directly

in front of the stash house, together with Streets, who was at

that moment in possession of both a joint and “lose marijuana.”

Tr. at 435.       Campbell thus dealt marijuana in the territory of a

well-known        marijuana-distribution          organization,         in     direct

proximity to its leader, with whom he immediately thereafter

loitered at the organization’s home base.                  Accordingly, the jury

was directed to the straightforward inference that Campbell had

been dealing marijuana out of the stash house, in concert -- rather

than in competition -- with Streets, the brother of his friend

Sean Peter.

     Further evidence of Campbell’s membership in the charged

conspiracy     came      from   Robinson’s     testimony    that   he    would   see

Campbell   hanging       out    with   his    codefendants,    including       Peter,

inside the corner store out of which Peter and Streets would sell

marijuana.        Tr. at 461.     “[A]lthough one’s [mere] presence in a

setting where a conspiracy is being conducted or discussed may not

by itself connote participation, . . . [t]he circumstances under

which one is present may imply involvement.”                   United States v.

Locascio, 6 F.3d 924, 944 (2d Cir. 1993).               Here, “[t]he jury could

. . .   have      reasonably      determined      that”     Campbell’s       repeated

presence     in    the    store    was   at     least     probative     of    (albeit

insufficient to alone establish) his membership in the conspiracy


                                         39
because generally “only trusted members of [an] operation would be

permitted” to regularly accompany its leaders as they transact its

core illicit business.     Id. at 945 (quoting United States v. Soto,

959 F.2d 1181, 1185 (2d Cir. 1992)).       Viewing that evidence in the

context of and otherwise together with the direct evidence of

Campbell’s marijuana dealing -- and certainly if the foregoing is

coupled with the evidence of his activities on the night of the

murder -- the jury’s verdict of guilty on Count One as to Campbell

was amply supported.

     The pre-murder evidence of Steven Syder’s membership in the

marijuana conspiracy, meanwhile, was appreciably thinner than the

evidence against either of his codefendants -- indeed, far too

thin to alone support his Count One conviction.        That evidence was

limited to Syder’s presence, from time to time, with Peter and

Campbell in the corner store; it included no evidence that Syder

actually participated in marijuana sales or otherwise furthered

the goals of the conspiracy in any way.        Syder’s conviction thus

depended on   the   jury   viewing   the   evidence   of   his   pre-murder

experiences -- and any knowledge that could be inferred therefrom

-- together with the concrete actions that he took in concert with

Peter and Campbell on October 2, 2012.      See United States v. Valle,

807 F.3d 508, 516 (2d Cir. 2015) (“[T]he prosecution’s proof must

be considered in relation to the rest of the evidence presented at

trial, rather than in isolation.”).        The events of that night at


                                     40
once provided additional evidence of each defendant’s membership

in the charged marijuana conspiracy -- evidence critical to Syder’s

guilt on Count One -- and sufficiently connected the firearm murder

of Brian Gray to the work of that conspiracy to support each

defendant’s convictions on Counts Two and Three. See United States

v. Plaza, 752 F. App’x 37, 41 (2d Cir. 2018) (explaining that the

requirement in § 924(c)(1) -- and, in turn, § 924(j) -- of a

connection to a drug crime “may be satisfied [simply] by a showing

of some nexus between the [relevant] firearm [discharge] and the

drug selling operation” (quoting United States v. Finley, 245 F.3d

199, 203 (2d Cir. 2001))).

       The evidence of Gray’s murder completed the story that began

the night that Gray and Martinez attempted to rob Streets’s stash

house roughly two weeks earlier.     The obvious link between the two

events was laid bare for the jury: days after Peter caught Gray

attempting the robbery, Peter’s codefendant friends either spotted

Gray   by   chance   or   deliberately   located   him   and   immediately

thereafter joined up with Peter to stalk and execute him.           Faced

with this evidence, the defendants (led by Peter) argue that even

insofar as the jury’s acceptance of the foregoing narrative was

reasonable (as the Court has found that it was), a reasonable jury

still would have needed to entertain a reasonable doubt as to

whether the murder was a response to the robbery attempt itself

-- and thus designed to eliminate a threat (or discourage future


                                    41
threats) to the marijuana conspiracy -- because it could have

instead been a response to Martinez’s attempt to shoot Peter --

and thus motivated by personal animus rather than drug-related

business interests. 9        This argument is fatally flawed in several

respects.

      As a threshold matter, the defendants appear to base this

argument, among others they advance, on an imprecise framing of

the standards that govern motions under Rule 29.              Throughout their

briefing,    the     defendants    repeatedly    rely    on    the   following

proposition, which appears frequently in the caselaw of this

circuit: “if the evidence viewed in the light most favorable to

the prosecution gives equal or nearly equal circumstantial support

to a theory of guilt and a theory of innocence, then a reasonable

jury must necessarily entertain a reasonable doubt.”              E.g., United

States v. Anderson, 747 F.3d 51, 60 (2d Cir. 2014).                       But the

defendants    read    this   proposition   for   more   than    it   is    worth,




      9 To the extent that the defendants advance the alternative argument that

the jury needed to accord meaningful weight to the possibility that the murder
was a response to the robbery attempt and yet still personal in nature (as
simple retaliation for Gray’s and Martinez’s aggression against Streets in his
individual capacity), that argument is undermined -- decisively, for purposes
of a Rule 29 motion -- by key facts in evidence. Among them are the fact that,
contrary to what an adherent of that narrative would expect, Streets appears to
have had no involvement in the murder that the defendants would have had the
jury believe was committed in retaliation for a wrong committed against him;
the fact that, even if Peter’s familial ties to Streets could account for his
willingness to kill, there is little if any basis in the record for inferring
a motive -- unrelated to business interests shared with Streets -- that would
account for the willingness of Campbell and Syder to take such extreme measures,
particularly without Streets even present; and other facts discussed infra as
undermining the defendants’ primary argument that the murder resulted from a
personal dispute ignited when Martinez attempted to shoot Peter.
                                      42
seemingly ignoring the first few words and suggesting that so long

as the totality of the evidence can be said to support reasonable

inferences on both sides, it is to be disregarded as insufficient

to sustain a guilty verdict; thus, the defendants argue, because

the murder could have been understood as a response to the robbery

attempt or as a response to the shooting attempt, their convictions

under Counts Two and Three must be set aside.        In reality, however,

when a conviction is reviewed under Rule 29, the evidence is viewed

in the light most favorable to the prosecution, and only then is

it interrogated to determine whether it sufficiently supports a

finding of guilt.

      Here, “crediting every [reasonable] inference that could have

been drawn in the government’s favor,” and deferring to the manner

in which the jury evidently allocated weight to those inferences,

Coplan, 703 F.3d at 62 (internal quotation marks omitted), there

was sufficient evidence under the governing substantive law that

the   murder   was   a   drug-related   hit   to   support   the   relevant

convictions beyond a reasonable doubt, see Thomas, 2018 WL 4006785,

at *2 (“Even if there was an additional personal motivation for

the murders, ‘the government need only prove beyond a reasonable

doubt that one motive for the killing . . . was related to the

drug conspiracy.’” (second alteration and emphasis in original)

(quoting Desinor, 525 F.3d at 202)); cf. United States v. Alston,

899 F.3d 135, 146 (2d Cir. 2018) (finding that while the defendant


                                   43
contended that he possessed a gun in connection with a “social

matter” rather than in furtherance of a drug crime, the jury could

have found the requisite nexus with a narcotics conspiracy beyond

a   reasonable    doubt).       In     other    words,   even    accepting     the

defendants’      contention     that    a      reasonable   jury     could   have

understood the evidence to support their “innocent” explanation

for the murder, this was at most a case “where either of the two

results, a reasonable doubt or no reasonable doubt, [was] fairly

possible,” and in such a case, “[we] must let the jury decide the

matter.”      United States v. Klein, 913 F.3d 73, 78 (2d Cir. 2019)

(second alteration in original) (quoting Autuori, 212 F.3d at 114).

      Turning to the specific facts that undermine the defendants’

argument, it was certainly reasonable for the jury to infer from

the defendants’ targeting of Gray -- as opposed to Martinez, the

individual who had actually attempted to shoot Peter -- that the

murder was a response to the broader robbery attempt;                indeed, the

defendants had seen the victims minutes before the shooting and

therefore knew that Martinez was not among them.                This connection

to the robbery also better accounted for the extensive involvement

of Campbell and Syder in the murder, as those two defendants were

not almost shot by Martinez (or, for that matter, Gray).                 Insofar

as the defendants would have had the jury believe that Campbell

and   Syder    were   willing   to     commit     a   premeditated    murder    in

furtherance of Peter’s personal vendetta as a matter of friendship,


                                        44
the absence of evidence in the record reflecting such a close

social    relationship      between    the      defendants    or   an    inclination

shared by Campbell and Syder to take such extreme measures in the

ordinary    course    of   their     personal      lives    renders     that   notion

entirely speculative. 10        But it was wholly reasonable for the jury

to instead infer, in light of the targeting of only Gray, that the

defendants -- particularly the two who were shown through pre-

murder evidence alone to have been members of the conspiracy that

was run out the stash house that Gray had tried to rob -- killed

(an act hardly aberrant in the drug business) to protect their

livelihoods from past or future rivals.                     Cf. United States v.

Santos,    541    F.3d    63,   72   (2d    Cir.    2008)    (“Because    narcotics

conspiracies are illicit ventures, disputes are frequently settled

by force or the threat of force.”).                Focusing on Peter alone, the

foregoing, coupled with the pre-murder evidence discussed supra

-- including the evidence supporting the inference that he had

previously       served    as   protective         muscle    for   the    marijuana

conspiracy -- was sufficient to support the jury’s finding that

the firearm murder of Gray “had the requisite nexus with . . . the

narcotics conspiracy.”          Plaza, 752 F. App’x at 41.




      10 It bears noting that it would have been even more speculative for the

jury to have presumed that Campbell or Syder had simply been hired by Peter to
perform the murder on his personal behalf, given that absolutely no evidence
suggested as much and considerable evidence supported an alternative explanation
for their involvement.
                                           45
       Focusing on Campbell and Syder, ample additional evidence

supported the jury’s finding that their participation in the murder

also shared that nexus with the conspiracy.            Even if, as those

defendants contend, any such finding was undermined by the absence

of direct evidence that they were specifically told about Gray’s

attempt to rob the stash house, there still existed sufficient

evidence -- including the evidence that it was Campbell and Syder

who first identified Gray on the street and set in motion the

events that culminated in his shooting -- for the jury to infer

that   they   “knew   that   the   murder[]   [they]   performed   was    in

furtherance of the drug conspiracy.”          United States v. Stewart,

280 F. App’x 44, 46 (2d Cir. 2008).

       At the outset, a reasonable jury could have attributed a

material level of baseline knowledge to Campbell and Syder solely

on the on the basis of the pre-murder evidence of their activities.

That evidence supported a finding that Campbell was a member of

the conspiracy who knew about the stash house that Peter had caught

Gray attempting to rob; that Campbell and Peter would interface

regularly,    playing    basketball       together   at   the   park     and

accompanying one another inside the store out of which (at least)

Peter and Streets -- the operator of the stash house -- would sell

marijuana; and that Syder would join his codefendants both on the

basketball court and in the store.        While Syder’s association with

members of the conspiracy and mere presence with them as they


                                     46
conducted the conspiracy’s core business could not, without more,

support his conviction for any of the crimes charged, it is at a

minimum probative of his knowledge of the conspiracy’s existence

and thus, in turn, the murder’s context.                Cf. United States v.

Atehortva, 17 F.3d 546, 551 (2d Cir. 1994) (deeming probative of

the defendant’s knowledge that the kidnapping he was hired to

perform “involved narcotics” whether “drugs were discussed” during

“pre-kidnapping meetings between” him and members of the narcotics

conspiracy).

       It is in light of this background evidence that the evidence

of the murder itself took form before the jury.                   Apart from the

relative     implausibility     of     an    alternative      explanation        for

Campbell’s    and    Syder’s   participation       in   the   murder       --   which

targeted an individual who had just recently been caught by their

accomplice, Peter, trying to rob the conspiracy that all three

defendants were either in or associated with -- the nature of their

participation gave rise to an inference that they and Peter shared

a common professional purpose.          Importantly, there was absolutely

no indication that either Campbell or Syder was an “independent

gunman,” United States v. Garcia-Torres, 280 F.3d 1, 6 (1st Cir.

2002), “recruited by [Peter or any other member of the conspiracy]

specifically    to    carry    out”    the   murder     as    a   discreet      task

disconnected from the broader operation, Atehortva, 17 F.3d at

551.     Instead,     all   three     defendants    operated      as   a    unified


                                        47
triumvirate, exhibiting a degree of methodical and enthusiastic

collective     action       reflective    of     “informed       and     interested

cooperation.”    United States v. Zambrano, 776 F.2d 1091, 1095 (2d

Cir. 1985).     From their initial scouting and group stalking, to

their   retrieval      of    firearms    from    a    common   stash,     to   their

synchronized battle charge, to their return to a single safe house,

to their re-stashing of their weapons together, to their joint

flight with the evidence of their misdeeds, all the way through

their coordinated lies to law enforcement -- their collaboration

was seamless and their co-investment manifest.                  Far from a half-

hearted or passive undertaking on the part of any defendant, the

execution thus smacked of a joint business venture in which each

defendant “had a stake.”         Id. (internal quotation marks omitted).

      Further clothing the affiliation of Campbell and Syder and

their connection to the murder in the trappings of a professional

enterprise was their acknowledgment to law enforcement during the

ensuing interrogations that they shared a single cellphone.                    While

Campbell justifiably insists that “the fact that Mr. Campbell and

Mr. Syder used the same phone . . . [did] not prove a conspiracy,”

ECF No. 119 at 16-17, it nonetheless supported the inference that

they were trusted colleagues with common business interests.                    This

in turn supported the inference that their joint participation in

a   murder   sharing    an    obvious    nexus       with   Campbell’s    marijuana




                                         48
business was undertaken for business reasons and with neither

walled off from that fact.

      But undoubtedly the single piece of evidence most directly

linking all three defendants’ participation in the murder to the

marijuana conspiracy was the black duffle bag with which the

defendants fled the neighborhood after the shooting.               That bag,

which the defendants -- fresh off the shooting -- went to Peter’s

home to pack before leaving the Bronx together, contained, inter

alia, a distribution quantity of marijuana, paraphernalia used for

marijuana distribution, and the three kinds of ammunition (in

either live or spent form) that the defendants had used in the

shooting. 11     The significance of this evidence, which colors all

of the evidence previously surveyed, can hardly be overstated.

      The defendants’ comingling of additional contraband with the

ammunition unquestionably connected to all three of them in the

single bag that they took with them on their joint flight supported

the inference that they understood the bag’s contents to be part

of an integrated criminal enterprise.              Indeed, the jury was free

to   infer     from   those   facts   that   the    defendants   collectively




      11 As discussed supra, the contention of Campbell and Syder that the jury

needed to hold them blameless for the bag asks too much. True, Peter was the
individual who carried the bag into the van; but the circumstances and timing
of its retrieval from Peter’s home, its unfixed custody once the defendants
entered the van (which Peter and Syder later exited, without the bag, at the
hospital), and its contents -- namely, evidence of each defendant’s
participation in the murder -- together rendered fruitless any defendant’s
attempt at categorical dissociation and indeed supported an inference of shared
responsibility.
                                       49
endeavored to abscond not only with evidence directly linking them

to the murder, but with evidence linking the murder to its basis:

marijuana   distribution.      Moreover,   the   very   introduction   of

distribution-quantity marijuana (which was visible in plain view

and emitted a noticeable odor) into the events of the night

certainly undermined any doubt that the jury may have otherwise

harbored as to whether all three defendants were privy to the

murder’s connection to the conspiracy.      Cf. Atehortva, 17 F.3d at

551 (deeming probative of the defendant’s knowledge that the

kidnapping he was hired to perform “involved narcotics” whether

“drugs were . . . discussed in [his] presence” “after [the victim]

had been kidnapped”).       Considering this evidence together with,

inter alia, the background knowledge and affiliations of the

defendants, the close temporal proximity of the murder and Gray’s

thwarted robbery attempt, the targeting of Gray (as initiated by

Campbell and Syder) rather than Martinez, the manifest level of

trust that the defendants displayed in one another, the enthusiasm

with which each of them participated in the murder, and the

business-like synchronization of their plotting, execution, and

flight, no more was needed to convince a reasonable jury not only

that the defendants had murdered or aided and abetted the murder

of Brian Gray by means of a firearm, but that each of them had

done so with knowledge that the murder was connected to the

marijuana conspiracy.

                                   50
     The consequences of that knowledge were profound.                 Because

“membership    in   a   conspiracy    may    []     be   established   []    by

. . .   proof of purposeful behavior aimed at furthering the goals

of the conspiracy,” United States v. Desimone, 119 F.3d 217, 223

(2d Cir. 1997), evidence of a defendant’s knowing commission of a

murder in furtherance of a drug conspiracy can suffice to establish

“that   the   defendant   was   a   member   of    the   drug   conspiracy   in

furtherance of which the killing was committed,” even if “he was

not involved in the . . . drug conspiracy before the day of the

murder[],” Santos, 541 F.3d at 68-69.             “Indeed, a single act [in

furtherance of a conspiracy] may be enough to bring one within the

membership of the conspiracy,” United States v. Rosario, No. S2

14-CR-603 (VSB), 2017 WL 3841867, at *3 (S.D.N.Y. Sept. 1, 2017),

and, no less than drug distribution itself, an act of “[v]iolence

[such as a murder can] further[] [the goals of a drug] conspiracy

. . . by sending the message that those suspected of stealing from

the conspiracy w[ill] be treated harshly,” Santos, 541 F.3d at 72

(internal quotation marks omitted).          See, e.g., United States v.

Gomez, 210 F. Supp. 2d 465, 470 (S.D.N.Y. 2002) (Chin, J.) (“[E]ven

though a defendant is not involved in the actual distribution of

narcotics, if he is a hitman and he is hired to hit someone to

further the goals and operation of the conspiracy, he can be found

to be a co-conspirator.” (alterations and internal quotation marks

omitted)); Arrington, 2017 WL 6497625, at *9 (“Protecting . . . a


                                      51
narcotics conspiracy furthers the conspiracy’s goal[s] as much as

selling narcotics does.”); Ulbricht, 31 F. Supp. 3d at 561 (noting

that “a variety of conduct, apart from selling narcotics, can

constitute participation in a conspiracy sufficient to sustain a

conviction”     and    that    “[t]here      are     numerous    examples     of

participants in narcotics conspiracies who did not themselves

intend physically to possess or distribute narcotics” (internal

quotation marks omitted)).

      For Peter and Campbell, whose membership in the conspiracy

was sufficiently established through evidence of their pre-murder

activities alone, the evidence that they went on to commit a

firearm murder in furtherance of the conspiracy only bolstered the

jury’s adequately-supported finding that they were guilty of Count

One, while simultaneously providing sufficient support for the

jury’s finding that they were also guilty of Counts Two and Three.

But   for   Syder,    whose   pre-murder     activities      alone     were   not

sufficient to establish his status as a coconspirator, the evidence

that he knowingly linked up with members of the conspiracy to

jointly commit a firearm murder in furtherance of the conspiracy

provided necessary completion to an evidentiary picture that --

viewed in its totality -- was sufficient to support the jury’s

finding that he too was a member of the conspiracy and therefore

guilty of Count One, as well as guilty of Counts Two and Three.

See   Santos,   541   F.3d    at   73   (“That     [the   defendant]    did   not

                                        52
participate in the narcotics conspiracy in some way other than

carrying out the murder[] does not undermine the sufficiency of

the evidence that he was a co-conspirator.”).   While a defendant’s

commission of a murder with knowledge of its aim of furthering the

goals of a conspiracy would not in all “circumstances” justify the

conclusion that he was a member of the conspiracy, that conclusion

was “appropriate” in Syder’s case.     Id. at 69.      Far from a hit

performed by an “independent gunman” merely at the arm’s-length

direction of members of the conspiracy, Syder’s participation in

the murder was itself a seamlessly concerted act taken in lockstep

with members of the conspiracy -- individuals with whom he was

already affiliated.    Garcia-Torres, 280 F.3d at 6.    Nor was Syder

by any means a passive participant merely along for the ride; on

the contrary, from the moment that (according to surveillance

footage) he first located Gray on behalf of the group and thereby

set the murder into motion to the moment that (according to Bettis)

he led the final battle charge and fired the murder’s first shot

on behalf of the group, Syder “exhibited [the sort] of ‘interested

cooperation, stimulation, and instigation’ that would permit [a]

jury to infer the ‘intent and agreement necessary to sustain a

conspiracy charge.’”    Santos, 541 F.3d at 73 (quoting Zambrano,

776 F.2d at 1095).     “Although, as [Syder] argues, a reasonable

juror may have reached a contrary conclusion, such matters [were]

appropriately argued to the jury and are not grounds for [relief


                                 53
from a verdict]."       Id.   (first alteration and internal quotation

marks omitted).

                    *                *               *
     Accordingly, the Court is satisfied that sufficient evidence

supported the jury's verdict of guilty as to all three defendants

on all three crimes charged.

III. Conclusion

     For the foregoing reasons, the defendants' motions under both

Rule 29 and Rule 33 are denied in their entirety.



     SO ORDERED.

     Dated:       New York, New York
                  July 8, 2019



                                                      BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                     54
